IN THE SUPERIOR COURT OF DELAWARE

RICHARD A. AVERSA,                         :
                                           :
              Appellant.                   :   I.D. No. 1601003130
                                           :   In and for Kent County
              v.                           :
                                           :
STATE OF DELAWARE,                         :
                                           :
              Appellee.                    :

                                          ORDER

                             Submitted: November 10, 2016
                              Decided: December 1, 2016

       On this 1st day of December, 2016, after considering the record below and the
briefs of the parties, it appears that:
       1. On May 3, 2015, a Kent County Court of Common Pleas jury convicted
Appellant Richard A. Aversa (hereinafter “Mr. Aversa”) of failure to stop at a stop
sign, in violation of 21 Del. C. § 4164(a). After a jury convicted him, the Court of
Common Pleas fined Mr. Aversa $25.
       2. Mr. Aversa appeals the conviction to this Court alleging, inter alia, newly
discovered evidence, violations of his right to counsel, and erroneous evidentiary
decisions of the trial court. The written Court of Common Pleas decision appealed by
Mr. Aversa examined his present claims and included the trial court’s consideration of
a motion pursuant to Court of Common Pleas Criminal Rule 61. The Court of Common
Pleas denied all claims of Mr. Aversa seeking to overturn his conviction.
       3. The State, in its Answering Brief, alleges lack of Superior Court jurisdiction
to hear Mr. Aversa’s appeal. Pursuant to Article IV, Section 28, of the Delaware
Constitution of 1897, an appeal to the Superior Court is authorized “in all cases in
which the sentence shall be imprisonment exceeding one (1) month, or a fine exceeding
One Hundred Dollars ($100).” Furthermore, pursuant to this Constitutional provision,
although additional jurisdiction may be conferred by the General Assembly by statute,
the operative statutory provision references only the constitutional appeal jurisdiction
conferred by Section 28 of Article IV.1 Here, Mr. Aversa was not sentenced to
imprisonment and the fine imposed was less than the appeals threshold of one hundred
dollars. Accordingly, the Superior Court does not have jurisdiction to consider Mr.
Aversa’s appeal regarding this traffic violation.
       WHEREFORE, Appellant Richard Aversa’s appeal is DISMISSED for lack of
jurisdiction.


                                                    /s/Jeffrey J Clark
                                                         Judge




       1
          See 11 Del. C. § 5301(c)( providing for an appeal of any Court of Common Pleas “order,
rule, decision, judgment or sentence . . . to the Superior Court . . . as provided in Section 28,
Article IV of the Constitution of the State”).

                                               2